DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 01/13/2021 has been entered and made of record. 
Examiner maintains original grounds of rejection and no new grounds are added; accordingly this action is made Final.
Claims objections are withdrawn in view of amendments.
Rejection under 35 USC 112(b) are added in view of amendments.
Claim interpretation under 35 USC 112(f) is withdrawn in view of amendments.

Response to Arguments
Applicant's arguments filed on 01/13/2021 have been fully considered but they are not persuasive.
Applicant remarked, “Hill does not suggest that an image that is analyzed using artificial intelligence is then itself fed back for training the artificial intelligence, and certainly not where the feeding back of the image as training data is performed according to a determination that there is a possible error in the analysis of the artificial intelligence. The Office Action makes reference to Hill's mention of error back-propagation. However, error back-propagation is a known training process where parameters are initially set for an artificial intelligence system to produce an output using a known input. An error in the output is measured to determine whether the processing parameters were correct. As long as the parameters are determined to be 
Examiner disagrees and notes that ‘supervised’ artificial intelligence/machine learning training in general is the process of analyzing data (in this case an image) and feeding back the image for learning upon determination that there is a possible error in the analysis. As Applicant correctly points out, Hill teaches using error back-propagation. Examiner finds that even from Applicant’s description of this process it is clear that this learning process happens on the basis that there is doubt of correctness of the result of the chip determination analysis (As Applicant notes, ‘an error in the output is measured’). It is not clear to Examiner what Applicant is asserting is missing from Hill’s teaching of the claim requirements here.
As noted in the analysis below, Hill ¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 also teaches that the training phase itself is initiated on the basis of there being doubt of correctness. See detailed analysis below.
Regarding the Online Machine Learning reference, Applicant remarked, “Machine certainly does not suggest to perform a provision of training data according to a determination of a possible error in a prior analysis of the training data by the system being trained, but rather, at most, suggests to use data for which a correct determination has been made. For example, Machine describes that by inputting a 
Examiner disagrees and notes that here too the ‘supervised’ artificial intelligence/machine learning training in general is the process of analyzing data (in this case an image) and feeding back the image for learning upon determination that there is a possible error in the analysis. As Applicant points out training happens on the basis of there being a difference ‘between a set of output values (y) calculated from the input values (x) using the function (f: X-Y) and a set of correct output values (y) input to the artificial intelligence device.’ This determined difference between the output (y) and the correct (y) is a doubt of correctness that is used to perform learning. The step of assigning correct labels to the training data is simply the supervised learning step (providing the system with correct labels for the training data so training can take place), it is not evidence that learning is being performed on the basis of correct output rather than on the basis of an error. What is correct here is the ground truth data, not the output value (y). As above, it is not clear to Examiner what Applicant is asserting may be missing from Online Machine Learning’s teaching here.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23, 26 and 28-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 23 recite the limitation "the chip determining device," but the antecedent basis has been removed by the amendment.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 28 recite the limitation "the artificial intelligence," but the antecedent basis is for either “the first artificial intelligence” or “the second artificial intelligence.” Claim 26 recites this once and claim 28 does so three times. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No.  15/877,453 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 15/877,453 discloses a chip recognizing and learning system of a location having a gaming table, the system comprising: (claim 1)
a game recording device, wherein the game recording device is configured to use a camera to record as an image a state of chips piled up on the gaming table; (claim 1)
and a chip determining device including artificial intelligence by which the chip determining device is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; (claim 1)
wherein:
the system further comprises a teaching device configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the chip determining device, input to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data including the image used for the determination by the chip determining device and an indication of correct values for the numbers and kinds; (claim 1)
or in the case where it is determined that there is the doubt of the correctness of the result of the determination by the chip determining device, the artificial intelligence is configured to (a) receive the teaching data that includes the image used for the determination by the chip determining device and the indication of the correct values for 
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No.  16/188,646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other:
Regarding claim 1, 16/188,646 discloses a chip recognizing and learning system of a location having a gaming table, the system comprising: (claim 1)
a game recording device, wherein the game recording device is configured to use a camera to record as an image a state of chips piled up on the gaming table; (claim 1)
and a chip determining device including artificial intelligence by which the chip determining device is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; (claim 1)
wherein:
the system further comprises a teaching device configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the chip determining device, input to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data including the image 
or in the case where it is determined that there is the doubt of the correctness of the result of the determination by the chip determining device, the artificial intelligence is configured to (a) receive the teaching data that includes the image used for the determination by the chip determining device and the indication of the correct values for the numbers and kinds and (b) based on the teaching data, perform a learning affecting future image analyses. (claims 2 and 5)
Remaining claims are similarly rejected. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20, 22, 23, 25-29, 31, 32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the free encyclopedia).
Regarding claim 18, Hill discloses a chip recognizing and learning system of a location having a gaming table, the system comprising: (Hill teaches a system for imaging casino chips on a casino table in order to recognize and classify their denominations and number)
a camera with which the system is configured to record as an image a state of chips piled up on the gaming table; and (¶ 0047 teaches imaging stacks of chips on a casino table.)
at least one processor programmed with first artificial intelligence by which the at least one processor is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; (¶ 0109 teaches using a neural network to classify the image of the chips to determine the chip kind. ¶ 0069 teaches tabulating the number of classified chips.)
wherein: 
the system is configured to, in a case where it is determined that there is a doubt of a correctness of a result of the determination by the at least one processor, perform a teaching that includes inputting to the first artificial intelligence teaching data that facilitates learning by the first artificial intelligence, the teaching data including an image used for the determination by the at least one processor and an indication of correct values for the numbers and kinds; or (¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations 
in the case where it is determined that there is the doubt of the correctness of the result of the determination by the at least one processor, the first artificial intelligence is configured to (a) receive the teaching data that includes an image used for the determination by the at least one processor and the indication of the correct values for the numbers and kinds and (b) based on the teaching data, perform a learning affecting future image analyses. (As above, the artificial intelligence learning device/neural network chip classifier receives the image and indication of correct values and then performs learning. ¶ 0124 teaches training the neural network chip classifier by inputting an image of the chip and the correct numbers and denominations of chips, “The training method uses methods well known to the art, such as error back-propagation, to iteratively adjust the parameters of the neural network so as to optimize the rate of correct classification of the chips in the training set.” ¶ 0130 teaches that the training happens on the basis of there being doubt of an correctness.)
Hill does not expressly teach that the input training image is the image used for the determination. 
In the field of machine learning algorithms, Online Machine Learning teaches using the test data being classified for machine learning training. (¶ 1 teaches using new data to train a machine learning algorithm, as the data becomes available. This is in contrast to batch processes which use a separate batch of training data to train the 
It would have been obvious to one of ordinary skill in the art to have combined Hill’s machine learning-based chip classification with Online Machine Learning’s machine learning algorithm (which teaches learning using the test data being classified). Hill teaches classifying casino chips using a neural network that is trained on chips of known denominations during a dedicated training phase. Online Machine Learning teaches the different but common approach of training machine learning algorithms using the data from the classification task in real-time. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used online machine learning technique to Hill’s system which is already performing machine learning on casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 19, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the system is configured to perform the teaching, and the teaching includes inputting the teaching data to the first artificial intelligence for the facilitation of the learning additionally in a case where the result of the determination is determined to be correct. (Online Machine Learning ¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching 
Regarding claim 20, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the at least one processor is configured to determine whether the result of the determination is correct, determine based on the analysis of the recorded image:
the kinds and the numbers of those of the chips that are in a chip tray included in the gaming table; (Hill ¶ 0043 teaches determining the contents of the dealers chip tray.)
and positions, the kinds, and the numbers of those of the chips that are bet respectively by each of a plurality of players in a game performed on the gaming table; (See rejection of claim 18 regarding determining chips bet by each player on the table.)
determine an actual total amount of the chips in the chip tray when retrieval of all losing chips bet by the plurality of players ends, calculate a necessary total amount of the chips in the chip tray by adding an increased amount of the chip tray in the game calculated from the kinds and the numbers of the chips bet by a losing player of the plurality of players, which is based on the result of the determination by the chip determining device, to the total amount of the chips in the chip tray obtained before settlement of the game, compare the necessary total amount of the chips in the chip tray to the actual total amount of the chips in the chip tray, and determine that there is the doubt when a result of the comparison is that there is a difference between the necessary total amount and the actual total amount. (Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, 
Regarding claim 22, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor includes second artificial intelligence (a) that is different than the first artificial intelligence and (b) using which at least one processor is configured to determine the actual total amount of the chips in the chip tray based on the recorded image. (As above, Hill teaches reconciling the chip count on the table and in the chip tray to determine the correct value of chips and when an error has occurred, Hill ¶ 0043, “Once the game is complete and the invention knows the value of the wagers won and lost by the players, the invention can calculate an expected value of the chips that should be in the chip tray. Step 220 compares the actual amount to the expected amount. If there's a mismatch between these amounts, the invention can alert the dealer or supervisor to investigate.”)
Regarding claim 23, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor is configured to (a) process the image obtained using the camera by assigning to the image an index, a time, or a tag specifying a retrieval scene or a payment scene of the chips and (b) record the image with the assigned index, time, or tag, and the chip determining device is configured to analyze a record of the game based on the recorded index, time, or tag. (Hill, ¶ 0040 teaches tracking the game, taking an image at the end of the game, tagging it as the final image and tagging it as a player or house win (for payment of 
Regarding claim 25, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the system is configured to perform the teaching. (See rejection of claim 18)
Regarding claim 26, the above combination discloses the chip recognizing and learning system according to claim 18, wherein, in the case where it is determined that there is the doubt of the correctness of the result of the determination, the artificial intelligence is configured to (a) receive the teaching data that includes the image used for the determination and the indication of the correct values for the numbers and kinds and (b) based on the teaching data, perform the learning affecting the future image analyses. (See rejection of claim 18)
Regarding claim 27, the above combination discloses the chip recognizing and learning method for a location having a gaming table, the method comprising: 
a game recording step of recording as an image a state of chips piled up on the gaming table; (See rejection of claim 18)
a chip determining step of using artificial intelligence to analyze the recorded image and determine, based on the analysis, numbers and kinds of the chips that are bet by a player; and (See rejection of claim 18)
a teaching step of, in a case where it is determined that there is a doubt of a correctness of a result of the determination, inputting to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data 
Regarding claim 28, the above combination discloses a chip recognizing and learning system of a location having a gaming table, the system comprising: 
a camera to record as an image a state of chips piled up on the gaming table; and(See rejection of claim 18)
at least one processor programmed with first artificial intelligence by which the at least one processor is configured to analyze the recorded image, and determine, based on the analysis, numbers and kinds of the chips that are bet by a player during game play; wherein: (See rejection of claim 18)
the system is configured to, in a case where it is determined that a result of the determination is correct, input to the artificial intelligence teaching data that facilitates learning by the artificial intelligence, the teaching data including the image used for the determination and an indication of correct values for the numbers and kinds; or (See rejection of claim 18 and claim 19. In particular, Online Machine Learning ¶ 3 teaches machine learning by selecting a function which minimizes the loss between the predicted output and the actual correct output, given an input. This learning process uses both incorrect and correct predictions to learn the function. Also see Hill’s teaching in the rejection of claim 18, which includes learning based on the number and kind of casino chips.)
in the case where it is determined that the result of the determination is correct, the artificial intelligence is configured to (a) receive the teaching data that includes the image used for the determination and the indication of the correct values for the 
Claim 29 is taught by the rejection of claim 20. Hill teaches determining that the result of the determination is correct when a result of the comparison is that the necessary total amount and the actual total amount coincide. (Hill ¶ 0043). See detailed analysis above.
Claims 31, 32, 34 are the system dependent on claim 29, corresponding to claims 22, 23, 25. Remaining limitations are rejected similarly. See detailed analysis above.
Claim 35 is taught by the rejection of claims 19 and 26. The above combination teaches learning in the case where it is determined that the result of the determination is correct (See rejection of claim 19). See detailed analysis above.
Claim 36 is taught by the rejection of claims 19 and 27. The above combination teaches learning in the case where it is determined that the result of the determination is correct (See rejection of claim 19). See detailed analysis above.

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the free encyclopedia) and Walker (US PGPub 2006/0287068)
Regarding claim 21, the above combination discloses the chip recognizing and learning system according to claim 20, wherein the at least one processor determines the actual total amount of the chips in the chip tray, but not the remaining limitations (See rejection of claim 20)

It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Walker’s RFID chip reading. Hill teaches classifying casino chips using optical imaging. Walker teaches using RFID technology to monitor casino chips. The combination constitutes the repeatable and predictable result of simply applying this well-known and widely-used approach for casino chip monitoring to Hill’s system which is already monitoring casino chips. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 30 is the system dependent on claim 29, corresponding to claim 21. Remaining limitations are rejected similarly. See detailed analysis above.

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US PGPub 2006/0160608) in view of Online Machine Learning (Wikipedia: the free encyclopedia) and Bulzacki (US PGPub 2017/0161987).
Regarding claim 24, the above combination discloses the chip recognizing and learning system according to claim 18, wherein the at least one processor is configured 
In the field of automated casino chip tracking Bulzacki teaches determining the chips even when one or more of the chips on the gaming table is partially or entirely hidden due to a blind spot of the camera. (Bulzacki teaches optical classification of chips on a casino table. ¶ 0143-0144 explicitly teach doing so in partially obstructed conditions.)
It would have been obvious to one of ordinary skill in the art to have combined Hill’s optical chip reading with Hill’s optical chip reading (which explicitly mentions partially obstructed conditions). Hill and Bulzacki both teaches classifying casino chips using optical imaging. The combination constitutes the repeatable and predictable result of simply applying Bulzack’s technique for classifying chips in partially occluded situations. This cannot be considered a non-obvious improvement over the prior art. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Claim 33 is the system dependent on claim 29, corresponding to claim 24. Remaining limitations are rejected similarly. See detailed analysis above.

Conclusion
Examiner maintains original grounds of rejection and no new grounds are added; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661